DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Remarks 
Claim 20 has been amended, however, the amendment is not substantial and this is also stated within the applicants response to arguments filed on 8/12/2022. Claims 1-14 are as previously presented. Claims 15-19 have been withdrawn. Claims 1-14 and 20 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action is being maintained. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tanaka (US 2014/0234749).
As to claim 1, Tanaka discloses an elastomeric cell frame for a fuel cell (figures 1 and 2, and throughout) the elastomeric cell frame composing a unit cell of the fuel cell (figures 1 and 2 #10, the membrane electrode assembly is the unit cell for the fuel cell, [0036]) and comprising: 
an insert (figures 1, 2, 7, 11, 12, 14, #10, discussed throughout) comprising: 
a membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #10, [0036]) including a polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #18, [0037]) and a pair of electrode layers respectively disposed on opposite sides of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #20a and #22a, [0040]); and
a pair of gas diffusion layers disposed and bonded on upper and lower surfaces of the membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #20b and #22b, [0040]), respectively; and 
an elastomeric frame disposed in an external region of the insert (figures 1, 2, 7, 11, 12, 14 #26, #24 and #28a, [0045], discusses the material thus showing it is elastomeric, also #42 and 44 can be considered part of the elastomeric frame),
wherein the elastomeric frame surrounds one of opposite edge surfaces of the insert and a side surface of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure), the elastomeric frame being interface-bonded, through thermal bonding ([0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113), to portions of the polymer electrolyte membrane and the electrode layers exposed at the one of opposite edge surfaces of the insert and the side surface of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure, [0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113), wherein, a portion of the elastomeric frame is in direct contact with the portion of the polymer electrolyte membrane and the electrode layers exposed at the one of opposite edge surface of the inset and the side surface of the inset (figures 1, 2, 7, 11, 12, 14 #26, #24 and #28a).  
As to claim 2, Tanaka discloses wherein, the elastomeric frame including: an insert receiving hole in which the insert is disposed (figures 1, 2, 7, 11, 12, 14, the elastomer frame #26, 24 and 28a, and the insert #10, the location of the insert is the insert receiving hole) and includes, at an internal peripheral surface thereof, a step surrounding one of opposite surfaces of the insert and the side surface of the insert (figures 1, 2, 7, 11, 12, 14 the denoted frame has a step structure and is connected to opposite surfaces of the 22a and 18); wherein the membrane electrode assembly further comprises: a first electrode layer disposed on one of the opposite surfaces of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #22a, [0040]), the one surface of the polymer electrolyte membrane being seated on the step (figures 1, 2, 7, 11, 12, 14 the polymer electrolyte being #18 is seated on #26 which has a step); and a second electrode layer disposed on the other surface of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #20a, [0040]), and wherein the pair of gas diffusion layers (figures 1, 2, 7, 11, 12, 14 #20a and #22b, [0040]) comprises: a first gas diffusion layer bonded to the first electrode layer (figures 1, 2, 7, 11, 12, 14 #22b, [0040]); and a second gas diffusion layer bonded to the second electrode layer (figures 1, 2, 7, 11, 12, 14 #20b, [0040]). 
As to claim 3, Tanaka discloses wherein, in the insert, a first edge surface of the polymer electrolyte membrane and an edge surface and a side surface of the first electrode layer contact the elastomeric frame (figures 1, 2, 7, 11, 12, 14 #18 is the polymer electrolyte and 22a is the first electrode, the edge surfaces in the horizontal direction in figure 2 and the side surface is in the vertical direction in figure 2),  wherein a first thermal-bonded portion is disposed between the insert and the elastomeric frame, wherein the step and the edge surface of the first electrode layer contact each other and are thermally bonded to each other at the first thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #22a is the electrode, the first portion is at the edge which is the horizontal direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding), wherein a second thermal-bonded portion is disposed between the insert and the elastomeric frame, wherein the step and the side surface of the first electrode layer contact each other and are thermally bonded to each other at the second thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #22a is the electrode, the second portion is at the edge which is the vertical direction (#28a is the bonded portion) direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding), wherein a third thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the step and the first edge surface of the polymer electrolyte membrane contact each other and are thermally bonded to each other at the third thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #18 is the polymer electrolyte, the third portion is at the edge which is the horizontal direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding). 
As to claim 4, Tanaka discloses wherein, a side surface of the polymer electrolyte membrane in the insert contacts the elastomeric frame (), wherein a fourth thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the internal peripheral surface of the insert receiving hole and the side surface of the polymer electrolyte membrane contact each other and are thermally bonded to each other at the fourth thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #18 is the polymer electrolyte, the forth portion is at the edge which is the vertical direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding).  
As to claim 5, Tanaka discloses wherein, a side surface of the second electrode layer in the insert contacts the elastomeric frame, wherein a fifth thermal-bonded portion is disposed between the insert and the elastomeric frame, and wherein the internal peripheral surface of the insert receiving hole and the side surface of the second electrode layer contact each other and are thermally bonded to each other at the fifth thermal-bonded portion (figures 1, 2, 7, 11, 12, 14, #20 a is the second electrode, the fifth portion is at the edge which is the horizontal direction within figure 2, see [0015], [0045], [0088], [0096], [0097] and MPEP 2113 in regards to the term thermal bonding). 
As to claim 10, Tanaka discloses wherein, the elastomeric frame comprises: a plurality of inlet manifold through-holes, through which reaction gas and coolant are introduced, at one side of the elastomeric frame; and a plurality of outlet manifold through-holes, through which reaction gas and coolant are discharged, at another side of the elastomeric frame (figures 1 and 11 #34 a and #34b, for the inlet and outlet of the fuel, #32a and #32b for the inlet and outlet of the coolant, #30a and #30b for the inlet and the outlet of the oxygen containing gas; [0048] and [0049], also discussed throughout).  
As to claim 11, Tanaka discloses wherein, the elastomeric frame includes at least one protrusion seal on at least one of the upper or lower surfaces of the elastomeric frame, the at least one protrusion seal surrounding the insert along an external region of the insert (figures 1, 2, 7, 11, 12, 14, #26 or #76 or #42 and #44, [0046], [0082], [0052]).  
As to claim 12, Tanaka discloses wherein, the elastomeric frame is composed of thermoplastic elastomer (TPE) (figures 1, 2, 7, 11, 12, 14, #24 and #26, [0042] and [0045]). 
As to claim 13, Tanaka discloses wherein, wherein the thermoplastic elastomer (TPE) comprises a resin-based hard segment (figures 1, 2, 7, 11, 12, 14, #24, [0042], specifically polyphenylene sulfide) and a rubber-based soft segment (figures 1, 2, 7, 11, 12, 14, #26, [0045], rubber).   
As to claim 20, Tanaka discloses a unit cell for a fuel cell (figures 1 and 2, [0036]) comprising: 
an insert (figures 1, 2, 7, 11, 12, 14 #10, [0036]) comprising a membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #10, [0036]) which includes:
a polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #18, [0037) and a pair of electrode layers respectively disposed on opposite surfaces of the polymer electrolyte membrane (figures 1, 2, 7, 11, 12, 14 #22a and #20a, [0040]); and
a pair of gas diffusion layers respectively disposed on opposite surfaces of the membrane electrode assembly and being bonded to the membrane electrode assembly (figures 1, 2, 7, 11, 12, 14 #22b and 20b, [0040]);
an elastomeric frame disposed to surround one of opposite edge surfaces of the insert and a side surface of the insert in an external region of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure), the elastomeric frame being interface-bonded, through thermal bonding ([0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113), to portions of the polymer electrolyte membrane and the electrode layers exposed at the one of opposite edge surfaces of the insert and the side surface of the insert (figures 1, 2, 7, 11, 12, 14, it can be bee seen that the define frame surrounds the defined insert and that the inset is in contact with the side surfaces through the step like structure, [0015], [0045], [0088], [0097], [0096], also give that Tanaka discloses the same structure as the instant claimed invention, thermal bonding is a product by process limitation so see MPEP 2113); and
a pair of separators respectively disposed at opposite surfaces of the elastomeric cell frame, to guide flow of reaction gas and coolant (figures 1, 2, 7, 11, 12, 14 #14 and #16 are the separators, #38 and #36 to guide the flow of the reaction gas and #40 to guide the coolant, discussed throughout), wherein, a portion of the elastomeric frame is in direct contact with the portion of the polymer electrolyte membrane and the electrode layers exposed at the one of opposite edge surfaces of the inset and the side surface of the inset (figures 1, 2, 7, 11, 12, 14 #26, #24 and #28a). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 12 above, and further in view of Kobayashi (US 2004/0234831).
As to claims 12 and 13, should it be considered that Tanaka is silent to wherein, the elastomeric frame is comprised of a thermoplastic elastomer (TPE) comprises a resin based hard segment and a rubber based soft segment. Kobayashi discloses a fuel cell with a frame ([0019] and discussed throughout) wherein the frame comprises a thermoplastic elastomer with a soft and hard segment ([0088]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the material from Kobayashi within Tanaka as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I).  
Allowable Subject Matter
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The structure recited within claim 6 which claims 7-9 and 14 depend is best seen within instant figure 7. This structure is significantly different from the prior art and thus objected to as being dependent upon a rejected base claim. 
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive.
The applicant argues that Tanaka (US 2014/0234749) is silent to wherein, “surrounds one of the opposite edge surface of the insert” and “direct contact with the portion of the polymer electrolyte membrane and the electrode layer exposed at the one of opposite edge surfaces of the insert and the side surface of the insert.” The examiner respectfully disagrees, see discussion below. 
The applicant then provides instant figure 2 which shows the electrode layer #112 a in contact with the frame #200 at surfaces H1 and H2. The applicant then references the prior art Tanaka figure 7 (NOTE: other figures are cited within the office action, and the electrode layer can be either 20a or 22a, but for simplicity the examiner is only answering the applicants specific argument) stating the electrode layer #22a is only in contact with the frame denoted as #24, 26 and 28 at one surface which would be equivalent to instant H2. Thus, Tanaka electrode is not in contact with the required surface H1 which the applicant drew a line on within the annotated figure.  The examiner respectfully disagrees. This is because #28a (NOTE: could also be #28b) is in contact with the electrode at the required surface H1. Next, as discussed within paragraph [0046] of Tanaka the portion #28a is the same material as #26. Thus, as the examiner cited #28 as a portion of the frame the instant claimed limitation is meet as the frame is in direct contact with the required surface. The examiner stated within the previous office action that no claim language was stated that required the frame to be a single unitary piece. Therefore, the examiner maintains the rejection. Lastly, please see prior arts cited in the conclusion as an effort to expedite prosecution. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For claims 1 and 2 prior arts US 2005/0014056; US 8,685,588; US 2011/0311898 (figure 16) and US 2012/0219874 are relevant. For claims 1-5 prior arts US 10,658,683 (figure 14), US 2013/0157175, US 2013/0183604 and US 2014/0287339 are relevant.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724